19-13196-scc            Doc 52   Filed 10/28/19        Entered 10/28/19 16:26:18               Main Document
                                                      Pg 1 of 6


COLE SCHOTZ P.C.
Michael D. Sirota
Felice R. Yudkin
Ryan T. Jareck
Mark Tsukerman
Rebecca W. Hollander
1325 Avenue of the Americas, 19th Floor
New York, New York 10019
Telephone: (212) 752-8000
Facsimile: (212) 752-8393

Proposed Counsel to the Debtor and
Debtor in Possession

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


In re:                                                            Chapter 11

GEORGE WASHINGTON BRIDGE BUS                                      Case No. 19-13196 (SCC)
STATION DEVELOPMENT VENTURE LLC,1

                                    Debtor.


    AMENDED NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING
            ON OCTOBER 30, 2019 AT 11:00 A.M. (EASTERN TIME)

Location of Hearing:                                  Honorable Shelley C. Chapman, Courtroom 623,
                                                      United States Bankruptcy Court, Southern District
                                                      of New York, One Bowling Green, New York, New
                                                      York 10004.
Copies of Motions and
Applications:                                         Copies of each pleading identified below can be
                                                      viewed and/or obtained by accessing the Court’s
                                                      website at www.nysb.uscourts.gov, or by contacting
                                                      the Office of the Clerk of the Court at the United
                                                      States Bankruptcy Court for the Southern District of
                                                      New York.




         1
           The last four digits of the debtor’s federal taxpayer identification number are 8685. The debtor’s business
address is 11890 Sunrise Valley Drive, Suite 554, Reston, VA 20191.


48036/0050-18015158v4
19-13196-scc            Doc 52   Filed 10/28/19    Entered 10/28/19 16:26:18   Main Document
                                                  Pg 2 of 6


UNCONTESTED MATTERS

1.       Motion (I) Authorizing the Debtor to Assume that Certain Lease with the Juan Pablo
         Duarte Foundation, and (II) Granting Related Relief [Docket No. 11].

         Objection Deadline: October 23, 2019, at 4:00 p.m. (Eastern Time).

         Objection Filed:         None.

         Related Documents: None.

         Status:                  The hearing on this matter is going forward on an uncontested
                                  basis.

2.       Debtor’s Motion for Entry of an Order Pursuant to Sections 105(a) and 331 of the
         Bankruptcy Code, Bankruptcy Rule 2016, and Local Bankruptcy Rule 2016-1
         Establishing Procedures for Interim Compensation and Reimbursement of Expenses of
         Professionals [Docket No. 28].

         Objection Deadline: October 23, 2019, at 4:00 p.m. (Eastern Time).

         Objection Filed:         None.

         Related Documents: None.

         Status:                  The hearing on this matter is going forward on an uncontested
                                  basis.

3.       Debtor’s Motion for Entry of Interim and Final Orders Authorizing it to (I) Maintain
         Existing Insurance Policies and Pay All Insurance Obligations Arising Thereunder and
         (II) Renew, Revise, Extend, Supplement, Change, or Enter into New Insurance Policies
         [Docket No. 5].

         Objection Deadline: October 23, 2019, at 4:00 p.m. (Eastern Time).

         Objection Filed:         None.

         Related Documents: Interim Order Authorizing the Debtor to (I) Maintain Existing
                            Insurance Policies and Pay All Insurance Obligations Arising
                            Thereunder and (II) Renew, Revise, Extend, Supplement, Change,
                            or Enter into New Insurance Policies [Docket No. 19].

         Status:                  The hearing on this matter is going forward on an uncontested
                                  basis.




48036/0050-18015158v4
19-13196-scc            Doc 52   Filed 10/28/19    Entered 10/28/19 16:26:18     Main Document
                                                  Pg 3 of 6


4.       Debtor’s Motion for Entry of Interim and Final Orders Authorizing Debtor to Pay Pre-
         Petition Obligations to Certain Independent Contractors [Docket No. 6].

         Objection Deadline: October 23, 2019, at 4:00 p.m. (Eastern Time).

         Objection Filed:         None.

         Related Documents: Interim Order Authorizing Debtor to Pay Pre-Petition Obligations
                            to Certain Independent Contractors [Docket No. 23].

                                  Notice of Filing of Proposed Final Order Authorizing the Debtor to
                                  Pay Pre-Petition Obligations to Certain Independent Contractors
                                  [Docket 51].


         Status:                  The hearing on this matter is going forward on an uncontested
                                  basis.

5.       Debtor’s Motion for Entry of Interim and Final Orders (I) Approving Debtor’s Proposed
         Form of Adequate Assurance of Payment; (II) Establishing Procedures for Resolving
         Objections by Utility Companies; and (III) Prohibiting Utility Companies from Altering,
         Refusing, or Discontinuing Service [Docket No. 4].


         Objection Deadline: October 23, 2019, at 4:00 p.m. (Eastern Time).

         Objection Filed:         Objection of Consolidated Edison Company of New York, Inc. to
                                  Debtor's Motion for Entry of Interim and Final Orders (I)
                                  Approving Debtor's Proposed Form of Adequate Assurance of
                                  Payment; (II) Establishing Procedures for Resolving Objections by
                                  Utility Companies; and (III) Prohibiting Utility Companies From
                                  Altering, Refusing, Or Discontinuing Service [Docket No. 35].

                                  Notice of Withdrawal of Consolidated Edison Company of New
                                  York, Inc. to Debtor's Motion for Entry of Interim and Final
                                  Orders (I) Approving Debtor's Proposed Form of Adequate
                                  Assurance of Payment; (II) Establishing Procedures for Resolving
                                  Objections by Utility Companies; and (III) Prohibiting Utility
                                  Companies From Altering, Refusing, Or Discontinuing Service
                                  [Docket No. 42].

         Related Documents: Interim Order (I) Approving Debtor’s Proposed Form of Adequate
                            Assurance of Payment; (II) Establishing Procedures for Resolving
                            Objections by Utility Companies; and (III) Prohibiting Utility
                            Companies from Altering, Refusing, or Discontinuing Service
                            [Docket No. 18].




48036/0050-18015158v4
19-13196-scc            Doc 52   Filed 10/28/19    Entered 10/28/19 16:26:18   Main Document
                                                  Pg 4 of 6


         Status:                  The hearing on this matter is going forward on an uncontested
                                  basis.


UNCONTESTED RETENTION MATTERS

6.       Application to Employ Kreisberg & Maitland LLP as Special Landlord-Tenant Counsel
         Nunc Pro Tunc to the Petition Date [Docket No. 26].

         Objection Deadline: October 23, 2019, at 4:00 p.m. (Eastern Time).

         Objection Filed:         None.

         Related Documents: Certificate of No Objection to Debtor’s Applications to Retain and
                            Employ (I) Kreisberg & Maitland LLP as Special Landlord-Tenant
                            Counsel; (II) Houlihan Lokey Capital, Inc. as Investment Banker;
                            and (III) Cole Schotz P.C. as Bankruptcy Counsel [Docket No. 39].

         Status:                  The hearing on this matter is going forward on an uncontested
                                  basis.

7.       Application to Employ Houlihan Lokey Capital, Inc. as Financial Advisor and
         Investment Banker Nunc Pro Tunc to the Petition Date [Docket No. 27].

         Objection Deadline: October 23, 2019, at 4:00 p.m. (Eastern Time).

         Objection Filed:         None.

         Related Documents: Certificate of No Objection to Debtor’s Applications to Retain and
                            Employ (I) Kreisberg & Maitland LLP as Special Landlord-Tenant
                            Counsel; (II) Houlihan Lokey Capital, Inc. as Investment Banker;
                            and (III) Cole Schotz P.C. as Bankruptcy Counsel [Docket No. 39].

         Status:                  The hearing on this matter is going forward on an uncontested
                                  basis.

8.       Application to Employ Cole Schotz P.C. as Counsel to the Debtor and Debtor in
         Possession Nunc Pro Tunc to the Petition Date [Docket No. 30].

         Objection Deadline: October 23, 2019, at 4:00 p.m. (Eastern Time).

         Objection Filed:         None.

         Related Documents: Certificate of No Objection to Debtor’s Applications to Retain and
                            Employ (I) Kreisberg & Maitland LLP as Special Landlord-Tenant
                            Counsel; (II) Houlihan Lokey Capital, Inc. as Investment Banker;
                            and (III) Cole Schotz P.C. as Bankruptcy Counsel [Docket No. 39].




48036/0050-18015158v4
19-13196-scc            Doc 52   Filed 10/28/19    Entered 10/28/19 16:26:18     Main Document
                                                  Pg 5 of 6


         Status:                  The hearing on this matter is going forward on an uncontested
                                  basis.


CONTESTED MATTERS

9.       Debtor’s Motion for Interim and Final Orders (I) Authorizing the Debtor to Obtain Post-
         Petition Financing, (II) Authorizing the Debtor to Use Cash Collateral, (III) Granting
         Liens and Providing Superpriority Administrative Expense Status, (IV) Granting
         Adequate Protection, (V) Invalidating Any Purported Prepetition Award of Attachment
         of Funds, (VI) Modifying the Automatic Stay, (VII) Scheduling a Final Hearing, and
         (VIII) Granting Related Relief [Docket No. 7];


         Objection Deadline: October 23, 2019, at 4:00 p.m. (Eastern Time).

         Objections Filed:        Tutor Perini Building Corporation’s Limited Objection to Debtor’s
                                  Motion for Interim and Final Orders (I) Authorizing the Debtor to
                                  Obtain Post-Petition Financing, (II) Authorizing the Debtor to Use
                                  Cash Collateral, (III) Granting Liens and Providing Superpriority
                                  Administrative Expense Status, (IV) Granting Adequate
                                  Protection, (V) Invalidating any Purported Prepetition Award of
                                  Attachment of Funds, (VI) Modifying the Automatic Stay, (VII)
                                  Scheduling a Final Hearing, and (VIII) Granting Related Relief
                                  [Docket No. 34]; and

                                  Objection of the United States Trustee in Connection with the
                                  Entry of a Final DIP Cash Collateral Order [Docket No. 38].

         Replies Filed:           Reply of the Debtor to Tutor Perini Building Corporation’s
                                  Limited Objection and the United States Trustee’s Objection
                                  [Docket No. 41].

         Related Documents: Interim Order (I) Authorizing the Debtor to Obtain Post-Petition
                            Financing, (II) Authorizing the Debtor to Use Cash Collateral, (III)
                            Granting Liens and Providing Superpriority Administrative
                            Expense Status, (IV) Granting Adequate Protection, (V)
                            Invalidating Any Purported Prepetition Award of Attachment of
                            Funds, (VI) Modifying the Automatic Stay, (VII) Scheduling a
                            Final Hearing, and (VIII) Granting Related Relief [Docket No. 22].

                                  Notice of Filing of Proposed Final Order (I) Authorizing Debtor to
                                  (A) Obtain Postpetition Senior Secured Financing, and (B) Use
                                  Cash Collateral, (II) Granting Adequate Protection to Prepetition
                                  Secured Parties, (III) Granting Liens and Superpriority Claims,
                                  (IV) Granting Certain Relief as to Rent Proceeds, (V) Modifying
                                  the Automatic Stay, and (V) Granting Related Relief [Docket No.
                                  44].


48036/0050-18015158v4
19-13196-scc            Doc 52   Filed 10/28/19    Entered 10/28/19 16:26:18    Main Document
                                                  Pg 6 of 6



                                  DIP Lender and Senior Secured Lender’s Joinder to Debtor’s
                                  Reply to Objection of United States Trustee and Limited Objection
                                  of Tutor Perini Building Corp. and in Support Of Entry Of A Final
                                  Order Approving Postpetition Financing And Granting Adequate
                                  Protection [Docket No. 45].

         Status:                  The hearing on this matter is going forward on a contested
                                  basis.


 Dated: October 28, 2019                     Respectfully Submitted,
        New York, New York
                                             COLE SCHOTZ P.C.

                                             By: /s/ Michael D. Sirota
                                                  Michael D. Sirota
                                                  Felice R. Yudkin
                                                  Ryan T. Jareck
                                                  Mark Tsukerman
                                                  Rebecca W. Hollander
                                                  1325 Avenue of the Americas, 19th Fl.
                                                  New York, New York 10019
                                                  Telephone: (212) 752-8000

                                                   Proposed Counsel to the Debtor and
                                                   Debtor in Possession




48036/0050-18015158v4
